Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.

Election/Restriction
Newly submitted claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claim 32 fails to require any “serviceable parts,” as required by the originally filed claim set. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 32 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, every component of the list of claimed components found in claim 11 and the electric motor found in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 11, 14, 17, & 19 are objected to because of the following informalities: 
in claim 1, line 5, “one or more serviceable parts,” should be replaced with --serviceable parts--, since there are two components listed immediately thereunder that are clearly required by the claim (note “and” at the end of line 6); 
in claim 11, lines 1-2, “wherein the one or more serviceable parts include at least one of:” should be replaced with --wherein the serviceable parts further comprise at least one of:-- to make it clear that a new component chosen from the list is required by the claim; 
in claim 14, “second configuration” should be replaced with --the second configuration--;
in claim 17, the formatting of lines 1-4 should be changed to the formatting of claim 1, since lines 1-4 are a run-on phrase, without punctuation, making the phrase difficult to understand; and
in claim 19, line 1, “wherein sliding the service portion” should be replaced with --wherein the sliding the service portion--, similar to that of claim 18. This is merely a list of exemplary issues, and the entire disclosure should be thoroughly reviewed for consistency and clarity of the language. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The terms interpreted under this statute are: “a means for retaining insects within the insect trap,” “a means for retaining insect carcasses,” and “a means for actively killing insects,” each found in claim 11; and “a damping mechanism configured for damping a movement of the service portion from the first configuration to the second configuration,” found in claims 12-13.
These are being interpreted as follows:
“a means for retaining insects within the insect trap,” is interpreted in light of “For example, the insect trap may comprise glue boards and/or an insect trapping volume from which insects struggle to escape,” support found in [0009];
“a means for retaining insect carcasses,” is interpreted in light of “For example, the insect trap may comprise glue boards and/or an insect carcass collection area, for example a tray,” support found in [0010];
“a means for actively killing insects,” is interpreted in light of “For example, the insect trap may comprise a conducting element for electrocuting insects, gas to asphyxiate insects and/or poison to poison the insects,” support found in [0011] of the instant specification; and 
“a damping mechanism configured for damping a movement of the service portion from the first configuration to the second configuration,” in interpreted in light of “The damping mechanism may be a damping piston. The damping mechanism may be a spring. The spring may be a constant tension spring. The spring may bias the insect trap towards the first configuration. The spring may bias the service portion towards the mounting portion,” support found in [0031].
 
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-14, 17-19, 21-29, & 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed claim set has support for a claimed glue board, and the original specification has support for “The glue boards 126 are slideably retained in glue board holders 130 behind and beneath the UV lamps 124,” [0062]. However, as stated in the outstanding rejection, the original disclosure does not have support for “a glue board slideably retained beneath and behind the UV lamp,” found in claim 1, and similarly claimed in claim 17; that is, one, singular glue board which is in both claimed locations: beneath and below the UV lamp. 
Claims 11-14, 18-19, 21-29, & 31 are rejected as dependent on one of claims 1 & 17 rejected above.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The combination of components of the list in claim 11 is not enabled together for at least the following reason: in the instant specification [0078], “For example, instead of glue boards, the service portion may comprise an electrified grid for electrocuting insects and an insect carcass collection tray disposed below the electrifying grid. For servicing, the collection tray is removed, emptied and cleaned.” Thus, the instant specification notes that the electrocution mechanism (at least partially covered by the claimed “means for actively killing insects,” but also covered by the claim language to “a conducting element for electrifying insects,”) would replace and thus not be enabled with the glue board(s) of claim 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-14, 17-19, 21-29, & 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1, lines 5-8: the phrase “one or more serviceable parts, including: a UV Lamp; and glue board slideably retained beneath and behind the UV lamp;” - it is unclear how it could be just one of the following components, since the claim then requires “a glue board slideably retained beneath and behind the UV lamp” which requires the lamp and the glue board to meet the glue board limitation. Perhaps “one or more serviceable parts” should be amended to --serviceable parts--. This is similarly recited in Claim 17.
Claim 11 is rejected for double inclusion of claimed components. For example, the claim requires “at least one of:” - however, as outlined above, the “a means for retaining insects within the insect trap,” and “a means for retaining insect carcasses,” may both be glue boards. Of which, the specification and drawings only illustrate two glue boards. At least one is required by claim 1, so if all of the listed components are met, then there would be three glue boards. This is not supported by the specification. Similarly, “a means for retaining insects within the insect trap,” may be “an insect trapping volume” - thus, lines 5 & 6 double include the same component.
In claim 11, line 9, the phrase “means for actively killing insects, a conducting element for electrifying insects,” is unclear because the comma splice is between the “means for” limitation and one of the disclosed structures which meets that limitation. Is this intended to be the claimed structure or a newly referenced structure? If the latter is intended, it should be a new line, indented on the list.
For claim 25, one of the serviceable parts required by claim 1, from which it depends, is the glue board; how can power be provided to the glue board?
Claims 12-14, 18-19, 21-24, 26-29, & 31 are rejected as dependent from either claim 1 or 17 rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 17-19, 21, 25-26, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Burrows et al. (US 20020139040, “Burrows”) in view of Boobar et al. (US 4788789, “Boobar”).
For Claim 1, Burrows discloses an insect trap (trap 10, title, disclosure), comprising: 
a mounting portion (base 12, as illustrated in Figure 3 that can be mounted on a surface) for mounting the insect trap [0019]; and 
a service portion (cover 14, Fig. 3) comprising: 
one or more serviceable parts, including:
a UV lamp (it is noted that a UV lamp is not required to meet the claim limitation, as written) and 
a glue board (one of glue boards 24, [0021]) slideably retained (which may be slid longitudinally through the brackets 32) beneath and behind the UV lamp (see the position of the UV lamp as represented by “UV lamp 20,” [0027], each of the glue boards 24 extends both beneath and behind, depending on the point of reference, due to the bend 25 in each board 24); and 
an access door (16), 
wherein: 
the service portion is movable between: 
a first configuration (as illustrated in Fig. 9) for trapping insects (wherein the device 10 of Burrows is capable of trapping insects in the configuration as illustrated in Fig. 9), and a second configuration (as illustrated in Fig. 3) for servicing of the one or more serviceable parts (wherein the device 10 of Burrows is capable of being serviced while in the configuration as illustrated in Fig. 3).
Burrows is silent about the service portion slidably connected to the mounting portion via one or more slide rails, 
wherein the service portion is slidable via the one or more slide rails between the first configuration and the second configuration, 
when mounted, the service portion is configured to slide from the first configuration downward and away from the mounting portion to the second configuration, and 
the one or more slide rails define the extent by which the service portion may move downward and away from the mounting portion.
Boobar, like prior art above, teaches an insect device (title, disclosure) comprising:
a service portion (one of lid 32 and body 10 + 12) slidably connected to a mounting portion (the other of lid 32 and body 10 + 12) via one or more slide rails (one of rails 20, 22, 24 accepted within the respective one of sleeves 26 & 28, as discussed in Column 2, lines 63-65), 
wherein the service portion is slidable via the one or more slide rails between a first configuration and a second configuration (as illustrated in Figs. 1 to 2, and the accompanying description found in Col. 3, lines 1-10), 
when mounted, the service portion is configured to slide from the first configuration downward and away from the mounting portion to the second configuration (as illustrated in at least Figs. 1 to 2; in the same manner as the instant invention, both terms “downward” and “away” are met by the same extension motion along the one direction. Further, the extension of the lid 32 away from the housing meets the limitation, depending on relative perspective), and 
the one or more slide rails define the extent by which the service portion may move downward and away from the mounting portion (the lid 32 may only move as far away from the housing as the rods and their respective sleeves extend, see Figs. 1 & 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the connection between the base and cover of Burrows with a connection in which “a service portion is slidably connected to the mounting portion via one or more slide rails, wherein the service portion is slidable via the one or more slide rails between a first configuration and a second configuration, when mounted, the service portion is configured to slide from the first configuration downward and away from the mounting portion to the second configuration, and the one or more slide rails define the extent by which the service portion may move downward and away from the mounting portion” as taught by Boobar in order to allow the user to replace parts or provide maintenance on the device, without setting the cover down and possibly losing or damaging it, as is well known in the art. 
For Claim 11, Burrows as modified by Boobar discloses wherein the one or more serviceable parts include at least one of: a lure for attracting insects, a lamp for attracting insects, a means for retaining insects within the insect trap (the other of glue boards 24, Burrows; only one component of the recited list is required to meet the “at least one” limitation), an insect trapping volume, a means for retaining insect carcasses, an insect carcass collection area, a means for actively killing insects, a conducting element for electrifying insects, a fuse, a circuit breaker, an electronic circuit, an electrical circuit, or an electronic user interface.
For Claim 17, and in a similar manner as discussed in the rejection of claim 1 above, Burrows discloses a method of servicing an insect trap (note that Burrows discusses servicing of the device 10: “replacement” [0026]; the method steps of the instant claim are readily apparent during normal operation of the device of Burrows), comprising a mounting portion (base 12, Fig. 3) for mounting the insect trap [0019] and a service portion (cover 14, Fig. 3) comprising one or more serviceable parts (one or both of the glue boards 24) and an access door (16), the method comprising:
moving the service portion from a first configuration (as illustrated in Figure 9), in which the insect trap is arranged to trap insects (the trap 10 is capable of trapping insects in the assembled configuration of Fig. 9), to a second configuration (as illustrated in Fig. 3), in which the insect trap may be serviced (with the cover 14 removed, the device is capable of being serviced); 
servicing the one or more serviceable parts (“replacement” [0026]), including a UV lamp (it is noted that a UV lamp is not required to meet the claim limitation, as written) and at least one glue board (one of glue boards 24, [0021]) slideably retained beneath and behind the UV lamp (see the position of the UV lamp as represented by “UV lamp 20,” [0027], each of the glue boards 24 extends both beneath and behind, depending on the point of reference, due to the bend 25 in each board 24).
Burrows is silent about a service portion slidably connected to the mounting portion via one or more slide rails, 
sliding the service portion from the first configuration to a second configuration, including:
sliding the service portion downward and away from the mounting portion, while staying connected to the mounting portion via the one or more slide rails,
wherein the one or more slide rails define an extent by which the service portion may move downward and away from, and stays slidably connected to, the mounting portion to reach the second configuration, 
sliding the service portion from the second configuration to the first configuration.
Boobar, like prior art above, teaches an insect device (title, disclosure) comprising:
a service portion (one of lid 32 and body 10 + 12) slidably connected to a mounting portion (the other of lid 32 and body 10 + 12) via one or more slide rails (one of rails 20, 22, 24 accepted within the respective one of sleeves 26 & 28, as discussed in Column 2, lines 63-65), 
sliding the service portion from the first configuration (as illustrated in Fig. 1) to a second configuration (Fig. 2), including:
sliding the service portion downward and away from the mounting portion, while staying connected to the mounting portion via the one or more slide rails (as illustrated in at least Figs. 1 to 2; in the same manner as the instant invention, both terms “downward” and “away” are met by the same extension motion along the one direction. Further, the extension of the lid 32 away from the housing meets the limitation, depending on relative perspective),
wherein the one or more slide rails define an extent by which the service portion may move downward and away from, and stays slidably connected to, the mounting portion to reach the second configuration (the lid 32 may only move as far away from the housing as the rods and their respective sleeves extend, see Figs. 1 to 2), 
sliding the service portion from the second configuration to the first configuration (Figs. 2 to 1, the operation configuration to the collapsed configuration).
In a similar manner to claim 1 rejected above: therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the connection between the base and cover of Burrows with a sliding rail connection as taught by Boobar in order to allow the user to replace parts or provide maintenance on the device, without setting the cover down and possibly losing or damaging it, as is well known in the art. 
For Claim 18, Burrows as modified by Boobar discloses wherein the sliding the service portion from the first configuration to the second configuration moves the one or more serviceable parts from a higher position to a lower position (where the sliding motion as illustrated by Boobar, in the change of configurations between figs. 1 to 2, as mounted to base 12 of Burrows, from the ceiling, [0001] for example, would result in the lowering downward and away of the cover 14, Burrows).
For Claim 19, Burrows as modified by Boobar discloses wherein sliding the service portion from the first configuration to the second configuration comprises: moving the one or more serviceable parts from a first position to a second position in which the one or more serviceable parts are lower than in the first configuration (the resulting device of Burrows, mounted to the ceiling, [0001] for example, with the sliding rods as discussed above in Boobar, would provide a cover which drops closer to the ground in the second configuration than in the first).
Burrows as modified by Boobar is silent to the first configuration being above about 180cm above ground, and the second configuration being between 140cm and 90cm above ground
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the levels of the configurations of the trap of Burrows as modified by Boobar with a first position above about 180cm above ground and a second position between 140cm and 90cm above ground depending on the space in which the device is mounted, in order to cater to the height of the ceiling or the individual, with the intent of allowing the trap to be accessible. Additionally, such a modification would have been further obvious since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. In re Aller, 105 USPQ 233.
For Claim 21, Burrows as modified by Boobar discloses wherein: the access door is movable between a first position and a second position (Burrows 16, as illustrated in Figs. 8-9 and the accompanying description found in [0025], discussing that the lens 16 is removable), 
in the first position, the access door at least partially covers the one or more serviceable parts (Burrows, as illustrated in Fig. 9), and 
in the second position, the access door exposes the one or more serviceable parts (where 16 is removed, as illustrated in Fig. 8, Burrows).
For Claim 25, Burrows as modified by Boobar discloses the insect trap of Claim 1, and Boobar further discloses further comprising: a power cable connecting between the mounting portion and the service portion and configured to provide power to at least one of the one ore more serviceable parts (as best understood, in order for the UV lamp 20 of Burrows to work as intended, power must be provided to the device).
If Applicant disagrees, then it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the resulting device of Burrows as modified by Boobar to include a power cord, in order to provide the appropriate amount of power to the UV lamp 20 of the above-modified reference, in order for the device to work as intended.
 For Claim 26, Burrows as modified by Boobar discloses wherein the service portion further comprises: a glue board holder configured to retain the glue board (Burrows, #32).
For Claim 29, Burrows as modified by Boobar discloses the insect trap of Claim 1, and Burrows further discloses wherein: 
the mounting portion further comprises a roof (wherein the base plate 12 forms a roof, when the device is installed on a ceiling, [0001]), 
the service portion further comprises a plurality of parallel side elements (the side portions of housing 18), and 
when in the first configuration, the roof mates with the plurality of parallel side elements to enclose the one or more serviceable parts (when assembled, the device of Burrows encloses the interior of the device, Fig. 9).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows and Boobar as applied to claims 1, 11, 17-19, 21, 25-26, & 29 above, and further in view of Ricketts (US 5170750).
For Claim 14, Burrows as modified by Boobar discloses the insect trap of Claim 1.
Burrows as modified by Boobar is silent about an electric motor arranged to move the service portion from the first configuration to second configuration.
Ricketts, like prior art above, teaches an enclosed housing (12) further comprising an electric motor arranged to move a service portion (lid 18) from a first configuration to a second configuration (Col. 2, lines 63-68 discusses the motor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the insect trap of Burrows as modified by Boobar with an electric motor arranged to move the service portion from a first configuration to a second configuration as taught by Ricketts in order to allow the service portion to be electrically opened to reduce the manual work.
Alternatively, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the slidable connection of the device of Burrows as modified by Boobar with an electric motor to perform the function, in order to avoid pinching of the user’s fingers, or the unhygienic exposure of the user to dead insects, since it has been held that changing between a mechanical or automatic means and a manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Burrows and Boobar as applied to claims 1, 11, 17-19, 21, 25-26, & 29 above, and further in view of Willcox et al. (US 20110041384, “Willcox”).
For Claim 28, Burrows as modified by Boobar discloses the insect trap of Claim 1.
Burrows as modified by Boobar is silent about a locking mechanism configured for locking the service portion in a first configuration.
Willcox, like prior art above, teaches an insect trap (10, title, disclosure), further comprising a locking mechanism configured for locking the service portion in a first configuration ([0014] and claim 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the device of Burrows as modified by Boobar with a locking mechanism for the service portion as taught by Willcox in order to securely attach the portions of the device together and avoid tampering with the device and/or the unhygienic exposure of individuals to dead insects housed therein.

Allowable Subject Matter
Claims 12-13, 22-24, 27, & 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
the prior art of record does not disclose or teach the claimed combination of an insect trap of claim 1 and a damping mechanism/ constant tension spring connected to one or more of the slide rails. Any modification of the insect trapping device of Burrows as modified by Boobar to include a damping mechanism/ constant tension spring on the one or more slide rails would render the device harder to open, and thus destroy the device for the intent of providing access to the interior of the device for servicing/replacement of parts. This is recited in claims 12-13, 27, & 31.
the prior art of record does not disclose or teach the claimed combination of an insect trap of claim 1 and further providing the access door with a plurality of horizontal slots configured to direct light from the UV lamp in an upward direction when in the first position. Any modification of the lens 16 of Burrows in the above-modified reference to provide horizontal slots would render the lens inoperable for its intended use.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11-14, 17-19, 21-29, & 31 have been considered but are moot because the new ground of rejection does not rely on the interpretation of the claim limitations stated in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant argument to 112, 1st paragraph rejection: the standard of “new matter” is not “whether one of skill in the art could reasonably conclude that the inventor had possession of the claimed invention…” - the standard of new matter is whether the originally filed disclosure provides support for the claimed features. The amendment filed in claim 1 on 13 October 2021 contains new matter since the originally filed disclosure clearly states that the inventor intended one glue board to be behind the UV lamp, and one glue board to be located below or underneath the UV lamp, see Fig. 4 and the accompanying description found in [0062]. 
Specifically regarding Applicant argument that “the ‘textured lens 16’ of Burrows is not ‘moveable between a first position and a second position,’” the Examiner respectfully disagrees. The lens is assembled as a portion of the device (Fig. 9) and removed from the device (Fig. 3). This constitutes two distinct positions, meeting the claim limitation as written.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643